DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 01/31/2022. Claims 1, 5, 6, 10, 11, 15, 16, 20 and 21 are amended. claims 1-25 remain pending.

Response to Arguments
Applicant’s arguments with respect to newly amended claim(s) 1, 6, 11, 16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 9-12, 14-17 and 19-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Asanghanwa, US2020/0336322.

Per claim 1, Asanghanwa discloses a system, comprising: 
a memory that stores computer executable components (Fig. 4, memory 404); 
a processor (Fig. 4, processor(s) 402), operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a trusted platform module component that generates a digital identity token that is bound to a computer application process (A token generator 234 … re-generates its own edge device authentication token using its own version of the shared secret, its own device identifier and other elements of the claim – Asanghanwa: par. 0031 – Note: To configure one of the secure cloud workload packages 212 for authentication, the package generator 213 generates a provisioning service authentication token based on at least the key and a claim and the provisioning service authentication token may also be unique to the application, the workload provisioning service, and the associated claim – par. 0028 and 0034); and 
a key authenticity component that compares the digital identity token to a security key (A token generator 234 executes in the TEE 230 and extracts the shared secret, the received provisioning service authentication token, and the received claim from the metering datastore 232, re-generates its own edge device authentication token using its own version of the shared secret, its own device identifier and other elements of the claim. A token verifier 238 evaluates the two versions of the authentication token to verify that the provisioning service authentication token received in each of the packages is valid – par. 0031) to retrieve a security credential (During execution of the foreign language lesson application 222, the application makes metering calls through the security daemon 221 to the associated trusted metering application 226…the trusted metering application 222 monitors the execution of the foreign language lesson application 222 through these metering calls, and if instructed by the metering policy, evaluates the execution against the metering policy (e.g., to ensure that it is compliant with a license) and/or reports back metering data to the cloud (e.g., to the workload provisioning service 208), as represented by the metering results 240 – par. 0032-0033 – Note: license is a security credential), wherein the digital identity token comprises a measurement describing a workload of the computer application process (FIG. 3 illustrates example operations 300 for metering execution of an application module at an edge computing device. A token generation operation 302 generates a provisioning service authentication token shared with a workload provisioning service. The provisioning service authentication token is unique to the edge computing device requesting the workload and to at least one application module of the requested workload. The provisioning service authentication token may also be unique to the application, the workload provisioning service, and the associated claim – par. 0034 – Note: The workload provisioning service packages the provisioning service authentication token in the secure cloud workload package, along with a claim (e.g., a combination of one or more of the following parameters: one or more metering policies, one or more application identifiers, one or more application module identifiers, and a workload provisioning service identifier) – par. 0028 and 0035).

Per claim 2, Asanghanwa discloses the system of claim 1, further comprising: a policy authenticity component that performs a comparison of the digital identity token to a defined policy that governs the computer application process, wherein retrieval of the security credential is based further on the comparison (A token verifier 238 evaluates the two versions of the authentication token to verify that the provisioning service authentication token received in each of the packages is valid. If the received provisioning service authentication token is deemed valid, then the packaged application (e.g., the foreign language lesson application 222) and the associated trusted metering application (e.g., the trusted metering application 226) are authorized for execution on the edge computing device 200. During execution of the foreign language lesson application 222, the application makes metering calls through the security daemon 221 to the associated trusted metering application 226. Such metering calls can include without limitation start/stop calls to trigger/stop metering, authorization calls to determine whether the application 222 is still authorized to execute pursuant to the metering policies and data, whether a support module of the application 222 is still available because the warranty period has not yet expired, etc.)  – par. 0031-0032).

Per claim 4, Asanghanwa discloses the system of claim 1, further comprising: an application component that uses the security credential to execute the computer application process by retrieving data from a database (The trusted metering application 108 can then determine whether the user is still authorized to execute that functionality by checking up-to-date metered execution for the foreign language lesson application 104 against licensing terms and/or other parameters stored in a policy database in the TEE – par. 0014 – Note: wherein one or more metering policies define the terms of the metering performed by the trusted metering applications included in each of the secure cloud workload packages 212. For example, the one or more metering policies can define a period of monitored execution allowed by the license with respect to one of the requested applications (e.g., 30 hours of foreign language lesson application execution) – par. 0027).

Per claim 6, Asanghanwa discloses a system, comprising features of a system as recited in claim 1. 
Asanghanwa further discloses a policy authenticity component that compares the digital identity token to a defined policy that governs the computer application process to retrieve a security credential (During execution of the foreign language lesson application 222, the application makes metering calls through the security daemon 221 to the associated trusted metering application 226…the trusted metering application 222 monitors the execution of the foreign language lesson application 222 through these metering calls, and if instructed by the metering policy, evaluates the execution against the metering policy (e.g., to ensure that it is compliant with a license) and/or reports back metering data to the cloud (e.g., to the workload provisioning service 208), as represented by the metering results 240 – par. 0032-0033 – Note: license is a security credential), wherein the digital identity token comprises a measurement describing a workload of the computer application process (FIG. 3 illustrates example operations 300 for metering execution of an application module at an edge computing device. A token generation operation 302 generates a provisioning service authentication token shared with a workload provisioning service. The provisioning service authentication token is unique to the edge computing device requesting the workload and to at least one application module of the requested workload. The provisioning service authentication token may also be unique to the application, the workload provisioning service, and the associated claim – par. 0034 – Note: The workload provisioning service packages the provisioning service authentication token in the secure cloud workload package, along with a claim (e.g., a combination of one or more of the following parameters: one or more metering policies, one or more application identifiers, one or more application module identifiers, and a workload provisioning service identifier) – par. 0028 and 0035).
Therefore, the same analysis and reasons for rejection applied to claim 1 above applies here.

Per claim 7, Asanghanwa discloses the system of claim 6, further comprising: a key authenticity component that performs a comparison of the digital identity token and a security key (the edge computing device 200 generates the shared secret using ECDH, the public keys, and the nonce. A token generator 234 executes in the TEE 230 and extracts the shared secret, the received provisioning service authentication token, and the received claim from the metering datastore 232, re-generates its own edge device authentication token using its own version of the shared secret, its own device identifier and other elements of the claim. A token verifier 238 evaluates the two versions of the authentication token to verify that the provisioning service authentication token received in each of the packages is valid – par. 0031 – Note: Secret = ECDH( PubKeyD , PubKeyC , nonce) where ECDH defines a function implementing the ECDH protocol, PubKeyD indicates the public key of the edge computing device 200, the PubKeyC indicates the public key of the workload provisioning service 208, and nonce indicates the nonce shared between the edge computing device 200 and the workload provisioning service 208 – par: 0025), and wherein retrieval of the security credential is based further on the comparison (If the received provisioning service authentication token is deemed valid, then the packaged application (e.g., the foreign language lesson application 222) and the associated trusted metering application (e.g., the trusted metering application 226) are authorized for execution on the edge computing device 200. [0032] During execution of the foreign language lesson application 222, the application makes metering calls through the security daemon 221 to the associated trusted metering application 226… the trusted metering application 222 monitors the execution of the foreign language lesson application 222 through these metering calls, and if instructed by the metering policy, evaluates the execution against the metering policy (e.g., to ensure that it is compliant with a license) – par. 0031-0033 – Note: wherein evaluation/comparison of the two versions to indicate validity of the authentication token is based on the shared secret which comprises the public keys).

Per claim 9, Asanghanwa discloses the system of claim 6, further comprising: an application component that uses the security credential to execute the computer application process by retrieving data in accordance with the defined policy (The trusted metering application 108 can then determine whether the user is still authorized to execute that functionality by checking up-to-date metered execution for the foreign language lesson application 104 against licensing terms and/or other parameters stored in a policy database in the TEE – par. 0014 – Note: wherein one or more metering policies define the terms of the metering performed by the trusted metering applications included in each of the secure cloud workload packages 212. For example, the one or more metering policies can define a period of monitored execution allowed by the license with respect to one of the requested applications (e.g., 30 hours of foreign language lesson application execution) – par. 0027).

Per claim 10, Asanghanwa discloses the system of claim 6, wherein the digital identity token expires after a defined amount of time (By enforcing a dependency between the operation of the foreign language lesson application 104 and the trusted metering applications 108 (executed within the trusted execution environment of the edge computing device 102), the trusted metering application 108 can monitor the operation of the foreign language lesson application 104 and meter such operation against securely stored policies (e.g., metering policies defined based on licensing or subscription terms), wherein metered execution can be conditioned on one or more of the following without limitation: an execution time/date deadline, an execution time period (e.g., 30 hours of execution)… a warranty period (e.g., as it pertains to support functionality) – par. 0021-0022 - Note: a metering policy that defines terms of expiration of a license, if determined as expired would render the respective provisioning service authentication token expired/invalid ).

Per claim 11, Asanghanwa discloses a computer-implemented method, comprising the method steps of a system in accordance to claim 1.
Therefore, the same analysis and reasons for rejection applied to claim 1 above applies here.

Per claim 12, Asanghanwa discloses the computer-implemented method of claim 11, further comprising: comparing, by the system, the digital identity token to a defined policy that governs the computer application process, wherein retrieval of the security credential is based further on the comparing the digital identity token to the defined policy (If the received provisioning service authentication token is deemed valid, then the packaged application (e.g., the foreign language lesson application 222) and the associated trusted metering application (e.g., the trusted metering application 226) are authorized for execution on the edge computing device 200. [0032] During execution of the foreign language lesson application 222, the application makes metering calls through the security daemon 221 to the associated trusted metering application 226… the trusted metering application 222 monitors the execution of the foreign language lesson application 222 through these metering calls, and if instructed by the metering policy, evaluates the execution against the metering policy (e.g., to ensure that it is compliant with a license) – par. 0031-0033).

Per claim 14, Asanghanwa discloses the computer-implemented method of claim 11, further comprising: executing, by the system, the computer application process by using the security credential to retrieve data from a database (The trusted metering application 108 can then determine whether the user is still authorized to execute that functionality by checking up-to-date metered execution for the foreign language lesson application 104 against licensing terms and/or other parameters stored in a policy database in the TEE – par. 0014 – Note: wherein one or more metering policies define the terms of the metering performed by the trusted metering applications included in each of the secure cloud workload packages 212. For example, the one or more metering policies can define a period of monitored execution allowed by the license with respect to one of the requested applications (e.g., 30 hours of foreign language lesson application execution) – par. 0027).

Per claim 15, Asanghanwa discloses the computer-implemented method of claim 11, wherein the digital identity token expires after a defined amount of time (By enforcing a dependency between the operation of the foreign language lesson application 104 and the trusted metering applications 108 (executed within the trusted execution environment of the edge computing device 102), the trusted metering application 108 can monitor the operation of the foreign language lesson application 104 and meter such operation against securely stored policies (e.g., metering policies defined based on licensing or subscription terms), wherein metered execution can be conditioned on one or more of the following without limitation: an execution time/date deadline, an execution time period (e.g., 30 hours of execution)… a warranty period (e.g., as it pertains to support functionality) – par. 0021-0022 - Note: a metering policy that defines terms of expiration of a license, if determined as expired would render the respective provisioning service authentication token expired/invalid ).

Per claim 16, Asanghanwa discloses a computer-implemented method, comprising the method steps in accordance with the operations as recited in the system of claim 1.
Therefore, the same analysis and reasons for rejection applied to claim 1 above applies here.

Per claim 17, Asanghanwa discloses the computer-implemented method of claim 16, further comprising: comparing, by the system, the digital identity token and a public key (the edge computing device 200 generates the shared secret using ECDH, the public keys, and the nonce. A token generator 234 executes in the TEE 230 and extracts the shared secret, the received provisioning service authentication token, and the received claim from the metering datastore 232, re-generates its own edge device authentication token using its own version of the shared secret, its own device identifier and other elements of the claim. A token verifier 238 evaluates the two versions of the authentication token to verify that the provisioning service authentication token received in each of the packages is valid – par. 0031 – Note: Secret = ECDH( PubKeyD , PubKeyC , nonce) where ECDH defines a function implementing the ECDH protocol, PubKeyD indicates the public key of the edge computing device 200, the PubKeyC indicates the public key of the workload provisioning service 208, and nonce indicates the nonce shared between the edge computing device 200 and the workload provisioning service 208 – par: 0025), wherein retrieval of the security credential is based further on the comparing of the digital identity token and the public key (If the received provisioning service authentication token is deemed valid, then the packaged application (e.g., the foreign language lesson application 222) and the associated trusted metering application (e.g., the trusted metering application 226) are authorized for execution on the edge computing device 200. [0032] During execution of the foreign language lesson application 222, the application makes metering calls through the security daemon 221 to the associated trusted metering application 226. Such metering calls can include without limitation start/stop calls to trigger/stop metering, authorization calls to determine whether the application 222 is still authorized to execute pursuant to the metering policies and data, whether a support module of the application 222 is still available because the warranty period has not yet expired, etc.  – par. 0031-0032 – Note: wherein evaluation/comparison of the two versions to indicate validity of the authentication token is based on the shared secret which comprises the public keys).

Per claim 19, Asanghanwa discloses the computer-implemented method of claim 16, further comprising: executing, by the system the computer application process by using the security credential to retrieve data in accordance with the defined policy (The trusted metering application 108 can then determine whether the user is still authorized to execute that functionality by checking up-to-date metered execution for the foreign language lesson application 104 against licensing terms and/or other parameters stored in a policy database in the TEE – par. 0014 – Note: wherein one or more metering policies define the terms of the metering performed by the trusted metering applications included in each of the secure cloud workload packages 212. For example, the one or more metering policies can define a period of monitored execution allowed by the license with respect to one of the requested applications (e.g., 30 hours of foreign language lesson application execution) – par. 0027).

Per claim 20, Asanghanwa discloses the computer-implemented method of claim 16, wherein the digital identity token expires after a defined amount of time (By enforcing a dependency between the operation of the foreign language lesson application 104 and the trusted metering applications 108 (executed within the trusted execution environment of the edge computing device 102), the trusted metering application 108 can monitor the operation of the foreign language lesson application 104 and meter such operation against securely stored policies (e.g., metering policies defined based on licensing or subscription terms), wherein metered execution can be conditioned on one or more of the following without limitation: an execution time/date deadline, an execution time period (e.g., 30 hours of execution)… a warranty period (e.g., as it pertains to support functionality) – par. 0021-0022 - Note: a metering policy that defines terms of expiration of a license, if determined as expired would render the respective provisioning service authentication token expired/invalid ).

Per claim 21, Asanghanwa discloses a computer program product for distribution of a security credential, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to operate in accordance with the system as recited in claim 1.
Therefore, the same analysis and reasons for rejection applied to claim 1 above applies here.

Per claim 22, Asanghanwa discloses the computer program product of claim 21, wherein the program instructions further cause the processor to: compare, by the system, the digital identity token to a defined policy that governs the computer application process, wherein retrieval of the security credential is based further on the comparing the digital identity token to the defined policy (If the received provisioning service authentication token is deemed valid, then the packaged application (e.g., the foreign language lesson application 222) and the associated trusted metering application (e.g., the trusted metering application 226) are authorized for execution on the edge computing device 200. [0032] During execution of the foreign language lesson application 222, the application makes metering calls through the security daemon 221 to the associated trusted metering application 226… the trusted metering application 222 monitors the execution of the foreign language lesson application 222 through these metering calls, and if instructed by the metering policy, evaluates the execution against the metering policy (e.g., to ensure that it is compliant with a license) – par. 0031-0033).

Per claim 23, Asanghanwa discloses the computer program product of claim 22, wherein the program instructions further cause the processor to: execute, by the system the computer application process by using the security credential to retrieve data in accordance with the defined policy (The trusted metering application 108 can then determine whether the user is still authorized to execute that functionality by checking up-to-date metered execution for the foreign language lesson application 104 against licensing terms and/or other parameters stored in a policy database in the TEE – par. 0014 – Note: wherein one or more metering policies define the terms of the metering performed by the trusted metering applications included in each of the secure cloud workload packages 212. For example, the one or more metering policies can define a period of monitored execution allowed by the license with respect to one of the requested applications (e.g., 30 hours of foreign language lesson application execution) – par. 0027).

Per claim 24, Asanghanwa discloses the computer program product of claim 21, wherein the digital identity token is generated in the cloud computing environment (Responsive to the request and generation of the provisioning service authentication token, the workload provisioning service 208 prepares secure cloud workload package(s) 212. The generated provisioning service authentication token, the claim, the requested workload(s) and the associated trusted metering application(s) are bundled in a package for communication to the edge computing device 200 through the network communications interface 218 – Asanghanwa: par. 0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 3, 8, 13, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Asanghanwa, US2020/0336322 in view of Spires, US2012/0266231.

Per claims 3, 8, 13 and 18, Asanghanwa disclose features of claims 1, 6, 11 and 16 respectively. 
Asanghanwa is not relied on to explicitly disclose but Spires discloses wherein the digital identity token is signed by a chain of trust that originates from hardware (Hardware-based root of trust may refer to a cloud environment incorporating a trusted piece of hardware within the cloud that a tenant of the cloud may use for remote attestation. Remote attestation may include a process of remotely verifying the integrity and authenticity of cloud infrastructure that provides a virtual machine (VM), thereby permitting the tenant to trust the cloud infrastructure. The example embodiments discussed herein may implement a hardware-based remote attestation protocol in a cloud environment, such as shown in FIGS. 3-5. Trust may be established by verifying the integrity and authenticity of software, configurations, and hardware of a virtualization platform that provides a virtual machine on which the tenant may use to execute a workload. The trusted piece of hardware may create cryptographically signed measurements – Spires: par. 0041).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Asanghanwa in view of Spires to include wherein the digital identity token is signed by a chain of trust that originates from hardware.
One of ordinary skill in the art would have been motivated because it would allow “validating the integrity and authenticity of the hardware, software, and configurations implementing the virtual machine prior to the tenant providing the workload to the virtual machine for execution” – Spires: par. 0041.

Per claim 25, Asanghanwa discloses the computer program product of claim 21, wherein the digital identity token expires after a defined amount of time (By enforcing a dependency between the operation of the foreign language lesson application 104 and the trusted metering applications 108 (executed within the trusted execution environment of the edge computing device 102), the trusted metering application 108 can monitor the operation of the foreign language lesson application 104 and meter such operation against securely stored policies (e.g., metering policies defined based on licensing or subscription terms), wherein metered execution can be conditioned on one or more of the following without limitation: an execution time/date deadline, an execution time period (e.g., 30 hours of execution)… a warranty period (e.g., as it pertains to support functionality) – Asanghanwa: par. 0021-0022), and although Asanghanwa is not relied on to disclose “wherein the digital identity token is signed by a chain of trust that originates from hardware”, Spire discloses wherein the digital identity token is signed by a chain of trust that originates from hardware (Hardware-based root of trust may refer to a cloud environment incorporating a trusted piece of hardware within the cloud that a tenant of the cloud may use for remote attestation. Remote attestation may include a process of remotely verifying the integrity and authenticity of cloud infrastructure that provides a virtual machine (VM), thereby permitting the tenant to trust the cloud infrastructure. The example embodiments discussed herein may implement a hardware-based remote attestation protocol in a cloud environment, such as shown in FIGS. 3-5. Trust may be established by verifying the integrity and authenticity of software, configurations, and hardware of a virtualization platform that provides a virtual machine on which the tenant may use to execute a workload. The trusted piece of hardware may create cryptographically signed measurements – Spires: par. 0041).
The same motivation to modify Asanghanwa in view of Spires applied to claim 3 above applies here.

2.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Asanghanwa, US2020/0336322 in view of Schwarz, US2018/0367528.

Per claim 5, Asanghanwa discloses the system of claim 1, wherein the digital identity token expires after a defined amount of time (By enforcing a dependency between the operation of the foreign language lesson application 104 and the trusted metering applications 108 (executed within the trusted execution environment of the edge computing device 102), the trusted metering application 108 can monitor the operation of the foreign language lesson application 104 and meter such operation against securely stored policies (e.g., metering policies defined based on licensing or subscription terms), wherein metered execution can be conditioned on one or more of the following without limitation: an execution time/date deadline, an execution time period (e.g., 30 hours of execution)… a warranty period (e.g., as it pertains to support functionality) – Asanghanwa: par. 0021-0022 – Note: a metering policy that defines terms of expiration of a license, if determined as expired would render the respective provisioning service authentication token expired/invalid ), and 
Although Asanghanwa is not relied on to explicitly disclose “wherein the computer application process is associated with one or more containers co-located within a pod”, Schwarz discloses wherein the computer application process is associated with one or more containers co-located within a pod (The received identification information may include a location attribute, such as any information that is indicative of a location or identifier of virtualization platform 106a-c deploying the cloud-based asset. An example location attribute may include a virtual machine identifier, container identifier, pod identifier or other identifier indicative of a location of a container or virtual machine – Schwarz: par. 0090 – Note: a container pod including multiple containers or instances of serverless code, therefore an example location attribute is POD identifier which is common for all containers within a container POD).
Schwarz also discloses wherein the digital identity token expires after a defined amount of time (Expiration data portion 404 may include any data indicative of duration for which the security token is to remain valid. Expiration data portion 404 may include for example, a particular date, or time at which the token will become invalid – Schwarz: par. 0099 – Note: controlling the frequency or period of use of a security token using expiration data portion of the security token that may be verifiable by a security service to validate the security token – par. 0099).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Asanghanwa in view of Schwarz to include wherein the computer application process is associated with one or more containers co-located within a pod.
One of ordinary skill in the art would have been motivated because it would allow enabling the authenticated cloud-based asset to access the authentication credential data from the shared volume – Schwarz:  par. 0095.

Asanghanwa further discloses wherein one or more claims are collected based on the computer application process and the measurement can be at least one of the one or more claims (The provisioning service authentication token is unique to the edge computing device requesting the workload and to at least one application module of the requested workload. The provisioning service authentication token may also be unique to the application, the workload provisioning service, and the associated claim – Asanghanwa: par. 0034).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Inamdar (US2020/0112487) discloses a data plane comprising a set of intelligent proxies as sidecars, i.e., (service) containers operating alongside an application container to provide the application container with additional capabilities. Sidecar proxies provide request-level metrics, tracing spans, active and passive health checking, and service discovery, among other tasks. 

Anderson (US2011/0126047) discloses a workload management system providing various containers to manage virtual machines, wherein the containers may include a security container, an application container, a service level agreement container, or other suitable containers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Examiner, Art Unit 2494